Citation Nr: 0805587	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  04-43 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 26, 2004 
for the award of Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  The appellant is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted the claim for DIC and 
assigned an effective date of May 26, 2004.  The appellant 
perfected an appeal of the effective date determination to 
the Board.  In a March 2006 decision, the Board denied the 
claim.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in September 2007, the Court granted a Joint 
Motion for Remand, and remanded the matter to the Board for 
action consistent with the motion.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1991.

2.  In a January 29, 1994 decision, the RO denied appellant's 
informal claim for death benefits because an application form 
was not received; the appellant was notified of the decision 
but did not initiate an appeal.

3.  On February 10, 1994, the RO received the appellant's 
informal claim for DIC; the RO did not forward an application 
form to the appellant, and there was no adjudication of the 
claim.  

4.  On May 26, 2004, the RO received the appellant's informal 
claim for DIC.

5.  A formal claim for DIC was received by the RO on June 4, 
2004.
CONCLUSION OF LAW

The criteria for an earlier effective date of February 10, 
1994 for DIC have been met.  38 U.S.C.A. §§ 5101, 5110(d), 
7104 (West 2002); 38 C.F.R. § 3.1(p), 3.151, 3.152, 3.155, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his or her claim, as well as the evidence VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

The Court's holding in Dingess/Hartman does not exclusively 
apply to service connection claims.  

In this case, in a July 2004 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the underlying claim for DIC, as well 
as what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of any 
further evidence that pertains to the claim.  In an August 
2004 rating decision, the RO granted the appellant's claim 
for DIC and assigned an effective date of May 26, 2004.  
Thus, the appellant's claim has been more than 
substantiated-it has been proven.  The Court held in 
Dingess/Hartman that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provisions is no longer applicable.  In any event, 
the appellant is represented by competent counsel.  Her 
contentions on why she believes she is entitled to an earlier 
effective date for the award of DIC have been clearly 
articulated and demonstrative of a recognition of the legal 
requirements pertaining to the assignment of effective dates 
for compensation benefits.  As such, a lack of additional 
notification under section 5103(a) pertaining to effective 
dates did not deprive her of a meaningful opportunity to 
participate in the adjudication of her claim.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  In response to the July 2004 letter, the 
appellant indicated that she had no further evidence to 
submit.  As for an application form reportedly filed in 
January 1994 (detailed below), a review of the claims file 
has revealed no record of this purported filing.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the appellant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

A claim by a surviving spouse for death pension benefits 
shall be considered to be a claim for DIC as well.  38 
U.S.C.A. § 5101(b) (West 2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for DIC 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

During his lifetime, the veteran had established service 
connection for a psychiatric disorder, evaluated as 100 
percent disabling from May 1952.  The RO was notified by a VA 
nursing home that the veteran died on March [redacted], 1991.  A March 
19, 1991 letter was mailed to the appellant explaining the 
timing for filing claims for DIC, as well as the time limit 
for filing a claim for pension.  A VA Form 21-534 application 
was enclosed.  The appellant did not reply.

On November 10, 1993, the RO received correspondence from the 
appellant.  She indicated that she would like to know whether 
she would be eligible for a "veteran widow pension."  She 
stated that she had been working, but was getting ready to 
retire at the end of December 1993.  In a November 24, 1993 
letter, the RO again explained the time limits for filing DIC 
claims and pension claims, and that such benefits could only 
be paid from the date the VA receives the claims if not filed 
within the pertinent time frame.  A VA Form 21-534 
application was enclosed.  The letter also advise the 
appellant that an earlier effective date for pension benefits 
might not be advantageous, and that the appellant should 
contact VA, her service organization or legal representative 
for advice before filing a claim for pension.

In a letter dated January 29, 1994, the RO advised the 
appellant that her claim was denied because she did not 
complete the VA Form 21-534 sent to her.   This letter also 
notified the appellant that if "the information is received 
within one year from the date of our original request, your 
eligibility for benefits may be considered from the original 
date of your claim.  If not, your claim may only be 
considered from the date the information is received."  The 
RO enclosed with the letter VA Form 4107, which explained the 
appellant's procedural and appeal rights.  The letter also 
indicates that a copy was provided to the appellant's 
representative at the time, the North Carolina Division of 
Veterans Affairs.

On February 10, 1994, the RO received a letter from the 
appellant dated February 9, 1994, in response to VA's January 
29, 1994 letter.  She stated that she personally mailed the 
forms "around the fifteen [sic] of January."  She then 
stated, "I don't know why you haven't got it."  She added, 
"So what next I don't know."  The term "pull" is written 
on the lower part of the letter in handwriting.

The next correspondence in the claims file is an informal 
claim for DIC filed by the appellant's representative on May 
26, 2004.  On June 4, 2004, the appellant's formal 
application for DIC on VA Form 21-534 was received by the RO. 
Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
was established by an August 2004 rating decision, effective 
May 26, 2004.

At the outset, the November 10, 1993 letter from the 
appellant to the RO clearly constitutes an informal claim for 
pension, thereby invoking consideration of 38 C.F.R. § 
3.155(a) and triggering the RO's duty to forward an 
application form to the appellant.  The RO discharged this 
duty by forwarding a VA Form 21-534 application for pension 
and DIC to the appellant that same month.

On January 29, 2004 the RO advised the appellant that the 
forms were not received and that her claim was denied. She 
was further advised that the forms had to be received within 
one year from the original request for benefits to be paid 
from her original date of claim, otherwise her claim could 
only be considered from the date the information was 
received.  Notice of appellate rights was provided and a copy 
of the letter was provided to her representative.

The appellant contends that there is circumstantial evidence 
that the forms she maintained she completed and mailed to VA 
around January 15, 2004 were lost by VA.  The Board 
disagrees.  While it is accurate that the claims file 
contains no indication that a search was made for the forms 
reportedly mailed, this is not in and of itself evidence of a 
failure of some affirmative duty on the part of VA as that 
would presume that the forms reportedly mailed were received 
by VA.  There is no basis in the record for the Board to make 
that presumption.  Thus, the Board cannot find that the 
appellant filed a formal claim prior to February 10, 1994, 
where there is no evidence that VA received such claim.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (providing that 
an earlier effective date cannot be granted in the absence of 
statutory authority, which requires the filing of a claim).  

In the alternative, the appellant contends that the VA failed 
in its duty to assist by not responding to the appellant's 
February 10, 1994 letter, where the appellant stated she had 
returned her application form during the preceding month.  In 
advancement of this argument, the appellant's representative 
contends that VA should have treated it as a notice of 
disagreement with the January 29, 2004 denial or forwarded a 
second application form for her completion.

The appellant's February 10, 1994 letter does not indicate a 
desire for appellate review.  See 38 C.F.R. § 20.201 (1994).  
As such, it cannot constitute a notice of disagreement.  The 
Board, however, will construe the letter as an informal claim 
thereby triggering the RO's duty to forward an application 
form to the appellant.  As that action did not occur and the 
claim was not adjudicated, the February 10, 1994 claim is 
considered a pending claim.  Thus, the proper effective date 
for the appellant's subsequently granted claim for DIC may be 
anchored in the pending, unadjudicated February 10, 1994 
claim.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); 
Hanson v. Brown, 9 Vet. App. 29 (1999).  Accordingly, the 
Board concludes that the appellant is entitled to an earlier 
effective date of February 10, 1994 for the award of DIC.


ORDER

An earlier effective date of February 10, 1994 for the award 
of DIC under the provisions of 38 U.S.C. § 1318 is granted, 
subject to those regulations governing the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


